Citation Nr: 1508414	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-34 590 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral vision loss.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for left hip pain.

4.  Entitlement to service connection for a cerebrovascular condition.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to an increased rating for an unstable scar with tenderness, left ankle, currently 10 percent disabling.

7.  Entitlement to an increased rating for post-operative bimalleolar fracture with traumatic arthritis, left ankle, currently 30 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1980 in the United States Army.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Cleveland, Ohio Regional Office (RO), which denied entitlement to service connection for bilateral vision loss, depression, left hip pain, a cerebrovascular condition, a back condition (as no new and material evidence was received), and entitlement to a total disability rating based on individual unemployability (TDIU).  The March 2009 decision further granted service connection for an unstable scar of the left ankle, and continued the evaluation of postoperative bimalleolar fracture with traumatic arthritis, left ankle, which is currently 30 percent disabling.  Service connection for a back condition was originally denied by a December 2004 rating decision of the Houston, Texas RO.  Service connection for disability of the left ankle was originally granted by a June 1981 rating decision.

The Board notes that the Veteran submitted a form 21-22 appointing the Texas Veterans' Commission as the Veteran's representative in December 2012.  The Veteran was previously represented by a private attorney.  In a July 2014 letter, the RO advised the Veteran that it had received his change of appointment and that the private attorney had been removed as his representative.  Consequently, the Board recognizes the Texas Veterans' Commission as the Veteran's valid representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's December 2012 VA Form 9, in which he stated "my new POA is Texas Veterans Commission," contains a request for a BVA hearing by live video conference.  The Board notes that the Houston, Texas RO's Certification of Appeal, dated August 2014, indicates that the Veteran withdrew his request for a hearing.  However, the record does not reflect any such withdrawal.  The Board recognizes that a VA Form 9 was received from the Veteran's former representative in 2013 in which no hearing was requested; however, being from the former representative, this statement cannot be accepted as a withdrawal of the earlier hearing request on behalf of the Veteran.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in connection with his pending claims in this appeal at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




